Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
Response to Amendment
The amendment details claims 1-2, 5, 7, 11-15, 18, and 19 as amended, with claim 10 being cancelled.  Claims 1-9 and 11-20 are currently pending.
The amendments are sufficient in overcoming the previously indicated objections, interpretation under 35 USC 112 (f) and associated rejections under 35 USC 112, as well as the rejections under 35 USC 103. Additionally, applicant’s traversal of the rejections under 35 USC 112 (b) have been fully considered and are considered persuasive (See Remarks, filed 10/12/2021, pages 10-12).
	Further grounds of rejection necessitated by the amendment, are presented herein.



Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 3 is objected to because of the following informalities:  “the region” should be “a region.”  
Claim 20 is objected to because of the following informalities:  “selective laser melting was carried out” should be “carrying out a selective laser melting.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 3 is rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 3, the recitation of “in the case of a layer selective irradiation” renders the claim indefinite as it is unclear if the layer selective irradiation refers to the “layer-based irradiation process” recited in claim 1 or to another process.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 15, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sparks et al. (U.S. Publication 2016/0059493).
	Regarding claim 1, Sparks teaches a method for generative manufacturing a three-dimensional component from a powder (para. 0004; “…additive layering techniques, particularly those using an emitted energy source such as in additive metal layering.”) (para. 0006; “Additive metal layering is typically performed by using a computer aided design (" CAD") to map the geometry of a part (known as a "build") and then depositing metal, layer-by-layer, on the part. The CAD mapped geometry is input into a computer controlled (robotic) part handler that can manipulate the part in multiple axes of movement during the deposition process. In all of these techniques a heat source (typically an industrial laser beam) is used to create a melt pool into which a wire or powdered feedstock is fed in order to create beads upon solidification. In practice, the heat source is under computer numerical control and is focused onto a workpiece, producing the melt pool. A small amount of powder or wire metal is introduced into the Figure 11, laser 210, a material feeder 211 (a metal stock delivery system such as a powdered metal injector/sprayer or wire feeder)-para. 0151), the method comprising 

    PNG
    media_image1.png
    446
    513
    media_image1.png
    Greyscale

Figure 5H

providing (Figures 5A-5H and paragraph 0033) a layer structure model of the three-dimensional component to be manufactured, wherein the layer structure model is CAD model) (para. 0151; “computer-aided design database including a build description and build sequence of the part to be fabricated created by the decomposition process described herein and a database describing the additive path to be traveled as the part is formed”) and includes a sequence of layers, each of which is associated with a layer-specific contour of the three-dimensional component (para. 0033; “…using the starting surface of each substructure as an input and extruding from the face points of that surface in a normal direction a distance of one interrogation interval--the interrogation height Δ. The top surface of the interrogation interval is formed by extending the top surface such that the allowable overhang angle Θ is satisfied….”);
instructing a control unit to divide the layer structure model (dividing CAD model 1 into components 2a and 2b, where 2a is a core region of the overall part 1 and 2b is a shell region adjacent to 2a) into a core region and a shell region adjacent to the core region, wherein the shell region forms at least a portion of the surface of the three-dimensional component (as detailed above); and 
performing a layer-based irradiation process based on the layer structure model to produce the three-dimensional component (depositing metal, layer-by-layer, and using the laser to for a solidified component), wherein powder layers are irradiated such that, for a section of the shell region and a section of the core region, which, in a layer plane direction given by a surface of a powder bed (layer plane defined by the surface of the powder layers as they are applied), is adjacent to the section of the shell region, a density of irradiated powder layers in the section of the shell region (2b) is lower than a density of irradiated powder layers in the section of the core region (2a), and
here, since region 2a is substantially longer/taller than region 2b, and the component is built layer-by-layer, the number of irradiated layers in region 2a is more than that in region 2b).  
Regarding claim 3, Sparks, as applied to claim 1, teaches each claimed limitation and further teaches wherein, in the case of a layer- selective irradiation of the portion of the shell region, the density of irradiated powder layers is varied in dependence on the surface geometry of the three-dimensional component (density variation between 2a and 2b), and wherein the density of irradiated powder layers in the section of the shell region is further reduced in the region of an overhang structure (2b) the larger a distance between contours of adjacent powder layers is or the flatter the overhang structure extends to a layer plane given by a surface of a powder bed (layer plane defined by the surface of the powder layers as they are applied).  
Regarding claim 6, Sparks, as applied in claim 1 teaches wherein, in the section of the shell region (2b), each irradiated powder layer coincides with an irradiated powder layer in the section of the core region (2a) and each powder layer is irradiated in the section of the shell region and in the section of the core region in a common irradiation process (as detailed above).  
Regarding claim 15, Sparks teaches a method for generative manufacturing a three-dimensional component from a powder (para. 0004; “…additive layering techniques, particularly those using an emitted energy source such as in additive metal layering.”) (para. 0006; “Additive metal layering is typically performed by using a Figure 11, laser 210, a material feeder 211 (a metal stock delivery system such as a powdered metal injector/sprayer or wire feeder)-para. 0151), the component having an overhang structure (2b) and being manufactured on a building platform (cnc table 213) by selective laser melting (via laser 210), the method comprising 

    PNG
    media_image1.png
    446
    513
    media_image1.png
    Greyscale

Figure 5H

providing (Figures 5A-5H and paragraph 0033) providing an irradiation plan based on a layer model of the three-dimensional component, wherein the layer model is a computer program (CAD model) (para. 0151; “computer-aided design database including a build description and build sequence of the part to be fabricated created by the decomposition process described herein and a database describing the additive path to be traveled as the part is formed”) and includes a sequence of layers, each of which is associated with a layer-specific contour of the component, wherein the sequence includes a first subgroup of layers and a second subgroup of layers, which are interleaved in one another, wherein in the first subgroup of layers in the region of the overhang structure, irradiating the powder up to the layer-specific contour is 
performing a sequential application of powder layers on the building platform and irradiating the powder layers with irradiation parameters of the laser beam according to the irradiation plan (depositing metal, layer-by-layer, and using the laser to for a solidified component).
Regarding claim 17, Sparks, as applied in claim 15, further teaches wherein, in the layer model, a layer is subdivided into irradiation fields, and wherein, an irradiation process inputs less energy into irradiation fields in a shell region (2b), than into irradiation fields in a core region (2a) (since core 2a is larger than 2b more energy would be required as opposed to region 2b).  
Regarding claim 20, Sparks teaches a component generatively manufactured from a powder by the method of claim 1, wherein the component comprises: a core region (2a) and a shell region (2b), wherein the shell region forms at least part of a surface of the component, Page: 8 of16 a selective laser melting was carried out at least in a part of the shell region with a reduced energy input by irradiating fewer layers in a layering direction than in the core region (as the shell region 2b is thinner than the core region 2a, less energy input is needed compared to the core region as fewer layers are irradiated in region 2b), and in the shell region or in a section of the shell region, each irradiated powder layer coincides with an irradiated powder layer in the core region (as detailed above and in claim 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks in view of Etter et al. (U.S. Publication 2014/0053956), hereinafter Etter.
Regarding claims 8-9, Sparks, as applied to claim 1, is silent on applying a powder layer to be irradiated having a thickness in the range of a mean grain size of the powder (claim 8) and applying a powder layer to be irradiated having a thickness in the range of 30% to 300% of a mean grain size of the powder (claim 9).  

Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sparks with Etter, by modifying the grain size and powder layer of Sparks, being of some value, with the teachings of Etter, in order to establish good flowability and to provide powder layers with regular and uniform thickness.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks in view of Oberhofer et al. (U.S. Publication 2011/0221099).
	Regarding claim 19, Sparks teaches a manufacturing device (Figure 11) for generative manufacturing of a three-dimensional component from a powder (para. 0004; “…additive layering techniques, particularly those using an emitted energy source such as in additive metal layering.”) (para. 0006; “Additive metal layering is typically performed by using a computer aided design (" CAD") to map the geometry of a part (known as a "build") and then depositing metal, layer-by-layer, on the part. The CAD mapped geometry is input into a computer controlled (robotic) part handler that can manipulate the part in multiple axes of movement during the deposition process. In all of these techniques a heat source (typically an industrial laser beam) is used to create a melt pool into which a wire or powdered feedstock is fed in order to create beads upon 
a manufacturing space providing a work surface and including a platform area (CNC table 213 for supporting the workpiece and manipulating it through space-para. 0151); 
a pusher device with a coater for producing powder layers with the powder in a building platform area (a material feeder 211 (a metal stock delivery system such as a powdered metal injector/sprayer or wire feeder)-para. 0151); 
an irradiation system (laser 210
a control unit that, based on irradiation data of an irradiation plan of the three- dimensional component, controls the manufacturing of the three-dimensional component according (as detailed above) to a method comprising:

    PNG
    media_image1.png
    446
    513
    media_image1.png
    Greyscale

Figure 5H

dividing a layer structure model of the component to be manufactured into a core region (2a) and a shell region (2b) adjacent to the core region, wherein the layer structure model is a computer program (CAD model), and wherein the shell region forms at least a portion of the surface of the three- dimensional component (as shown above); and 
performing a layer-based irradiation process based on the layer structure model, wherein powder layers are irradiated such that (depositing metal, layer-by-layer, and using the laser to for a solidified component), for a section of the shell region and a section of the core region, which, in a layer plane direction given by a surface of a powder bed, is adjacent to the section of the shell region (para. 0033; “…using the starting surface of each substructure as an input and extruding from the face points of that surface in a normal direction a distance of one interrogation interval--the interrogation height Δ. The top surface of the interrogation interval is formed by extending the top surface such that the allowable overhang angle Θ is satisfied….”) (layer plane defined by the surface of the powder layers as they are applied), a density of irradiated powder layers in the section of the shell region (2b) is lower than a density of irradiated powder layers in the section of the core region (2a), and wherein the density of irradiated powder layers in the section of the shell region and in the section of the core region is respectively given by a number of irradiated powder layers in a direction normal to the powder layers per unit length, 
wherein the irradiation data define the regions to be irradiated of the powder layers, the regions to be irradiated include the shell region (2b) and the core region (2a), and the density of here, since region 2a is substantially longer/taller than region 2b, and the component is built layer-by-layer, the number of irradiated layers in region 2a is more than that in region 2b).  
Sparks is silent on a building cylinder, which has a vertically movable support on which the three- dimensional component is to be manufactured in layers on a surface of a building platform.
Oberhofer teaches that it is known in the art of additive manufacturing of three dimensional articles (para. 0001, 0006 and Fig. 1) to use a building cylinder (frame 1 and platform 2 define an inside building space-para.0010), which has a vertically movable support (lifting mechanism 12 that moves platform in a vertical direction-para. 0010) on which the three- dimensional component is to be manufactured in layers on a surface of a building platform (2).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Sparks with Oberhofer, by adding to the building platform of Sparks, with the teachings of Oberhofer, in order to provide a means for vertically displacing the building platform so that the layer of the component that is to be solidified is arranged in a working plane.
Allowable Subject Matter
Claims 2, 4, 5, 7, 11-14, 16, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Sparks teaches wherein the layer-based irradiation process comprises a sequential application of powder layers (para. 0006; layer by layer application of powder layers which are heated via laser), wherein the powder layers are irradiated with a core energy input (from the laser beam), and the core energy input corresponds to an energy to be introduced into the powder on average to obtain a powder-specific interaction that is intended for the core region (2a) of the component (para. 0007; “Careful tuning of the deposition tool and parameters, such as the powder or wire feed rate, the energy input, and the traverse speed are therefore important in order to obtain layers, which are free from defects such as shape irregularities, lack-of-fusion or cracks. Droplet forming, i.e. globular transfer of the molten metal, is also a common disturbance that affects the geometrical profile of the deposited beads and stability of the additive layers.”) (para. 0044; “controller is programmed to receive as an input the build description and regulate energy of the produced beam for any point on the additive path based upon the build description.”) (See also paragraphs 0114-0118, computing laser power based on energy required to melt the powder).  
Sparks is silent on wherein the powder layers in the section of the shell region are subject to a layer-selective irradiation in which not each powder layer is irradiated.
Regarding claim 4, Sparks is silent on wherein in the section of the shell region only every nth layer, wherein n > 2, of the applied powder layers is irradiated, or wherein in the section of the shell region every nth layer, wherein n > 2, of the applied powder layers is not irradiated.  
Regarding claim 5, Sparks is silent on wherein the irradiation within a powder layer in the core region and in the shell region is carried out with an equal laser power 
Regarding claim 7, Sparks is silent on wherein, when performing the layer-based irradiation process in a bottom section of the shell region, for which there is no adjacent core region in the layer plane direction, inskin parameters are used for the irradiation process that are provided for the density of irradiated powder layers in the section of the Application No. : 15/930,13810792/178/057_US; 18.02498; DS13398Filed: May 12, 2020Page: 4of16core region, which is higher than the density of the irradiated powder layers in the bottom section of the shell region.  
	Regarding claims 11-14, Sparks is silent on wherein the surface of the three-dimensional component has at least two adjacent zones to which at least two irradiation strategies are assigned, wherein at least one of the irradiation strategies comprises the irradiation process based on the layer structure model, in which the density of irradiated powder layers in the section of the shell region is lower than in the section of the core region adjacent to the section of the shell region, in the layer plane direction, and in a transition region of the zones, which forms the surface of the three-dimensional component, there is performed one or both of a change between the irradiation strategies within a powder layer such that a spatial position of the change in a sequence of adjacent powder layers varies bidirectionally, or a multiple change back and forth between the irradiation strategies in the sequence of adjacent powder layers along a layer build-up direction.  
	Regarding claim 16, Sparks is silent on wherein, for applying the powder layers, powder is applied with a coater from a supply region in an application direction and the 
	Regarding claim 18, Sparks is silent on wherein irradiation fields of a given layer, which are cut by the contour of the component, are irradiated only in an inner region for forming the component, and/or wherein an irradiation, which puts less energy into the irradiation fields, begins in a region of the irradiation fields, which are cut by a contour of a previously irradiated layer projected onto the layer, in the layer direction, wherein the previously irradiated layer has been irradiated in the shell region up to the respective layer-specific contour, and/or wherein the irradiation fields, which are cut by the contour of a previously irradiated layer projected onto the layer, in the layer direction, are irradiated as a whole with less energy than input into irradiation fields in the core region or as a whole with the energy input of into irradiation fields in the core region.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761